                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION




SHANNON T., 1

                Plaintiff,                                                    No. 2:18-cv-00131-YY
        v.
                                                                            OPINION AND ORDER
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                Defendant.




MOSMAN,J.,

        On January 22, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F &R) [17], recommending that the Commissioner's decision be REVERSED

and this case REMANDED for further proceedings. Neither party filed objections to the F&R.

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo dete1mination regarding those portions of the report or specified findings or




1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge You's recommendation and I ADOPT the F&R [17] as

my own opinion. The Commissioner's decision is REVERSED and this case is REMANDED

for further proceedings.



       IT IS SO ORDERED.

       DATED this          day of February, 2019.




2 - OPINION AND ORDER
